DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,867,446 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments, see p. 12-15, filed 11/9/2021, with respect to Claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of Claims 1-20 have been withdrawn. Claims 5-6 and 18-19 have been canceled. Depenent Claims 21-24 have been added.
Applicant argues that “the combination of the cited portions of Deem and Petrovskaya fails to disclose "dynamically generating ... an additional custom 3D virtual world ... the structure of the additional custom 3D virtual world different from the structure of the custom 3D virtual world, the generating comprising: selecting, based on profile information for the additional user [different from the user] ... and generating ... a 3D virtual connection between the custom 3D virtual world and the additional custom 3D virtual world ... configured to facilitate virtual navigation by the user or the additional user between the custom 3D virtual world and the additional custom 3D virtual world" as recited in claim 1.” (Remarks, p. 14)

Allowable Subject Matter
Claims 1-4, 7-17, and 20-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for reasons given in Applicant's remarks on 11/9/2021 and also discussed in the Response to Arguments section above. The prior art taken singly or in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611